DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 1, from which all other claims depend and claim 3, the term “preferably” renders the scope of the claims indefinite in that it is not clear if the limitations following “preferably” are actually required by the claims, rendering the scope of the claims indefinite.
2) In claim 2, the term “is allocated a fastening screw” renders the scope of the claim indefinite in that it is not clear if the term “allocated” is intended to mean that the spring arrangement includes a fastening screw, or if a fastening screw is included in the apparatus as a whole but is in some unrecited manner is associated with the spring arrangement.
3) In claim 4 the term “the guides” lacks antecedent basis, rendering the scope of the claim indefinite.
4) In claim 4, the term “transfer their spring stroke” renders the scope of the claim indefinite in that previously there is no mention of any spring stroke for the plate springs and the term therefore lacks clear antecedent basis.
5) In claim 1, the term “the upper inner sleeve” lacks antecedent basis, rendering the scope of the claim indefinite.
6) In claim 9, the term “is rotatably house” should be amended to read is rotatably housed”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 94/23867 (WO’867). WO’867 teaches a slide closure for4 a metallurgical vessel (1) comprising a housing (10) that can be fastened to the bottom of the vessel (see figure 2 for example), an upper closure plate (14) arranged in a cover (24, 34)of the housing, a lower closure plate (described at page 8 lines 10-13 where the slide closure includes 3 plates) and a closure plate (16) which can be longitudinally displaced therebetween. Where the closure plates are tensioned against one another with spring arrangements extending between the housing and the cover (springs 26, 30). The closure includes a first compensation unit having spring arrangements for tensioning the closure plates against one another (springs 26) and a second compensation unit (springs 30) for pressing the closure plates against an inner sleeve (32), with an additional inner frame (24) inserted in the housing and pressed against the lower closure plate, thereby showing all aspects of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’867 in view of EP  0502185 (EP’185). As applied to claim 1 above, WO’867 shows all aspects of the above claims except the recited spring arrangements. EP’185 teaches that for spring arrangements as required by WO’867 it was known in the sliding closure art to employ fastening screws (40) in the recited manner of claims 2-6 for the purpose of effectively allowing for tensioning and adjustment of the spring compensation units. Because adjustment of tension settings would also be desirable in the system of WO’867, motivation to employ the screw and adjustment arrangements of EP’185 in the arrangement of WO’867 would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’867 in view of EP 1590114 (EP’114). AS applied to claim 1 above, WO’867 shows all aspects of the above claim except the use of a replaceable nozzle and pressing elements. EP’114 teaches that at the time the invention was filed t was known to employ a replaceable nozzle (1) with independent pressing elements (11) to further control the flow of molten metal from the slide closure. Because improve flow control would also be desirable in the system of WO’867, motivation to add a replaceable nozzle and pressing elements as taught by EP’114 to the system of WO’867 would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’867 in view of US 2010/0147905 to Keller (Keller). WO’867 as applied to claim 1 above, shows all aspects of the above claims except the specific arrangement of the longitudinally movable slide closure plate including a clamping device, with a jaw, adjusting elements and threaded spindle. Keller teaches that at the time the invention was filed it was known to construct movable closure plates including a clamping device with a jaw, threaded spindle and adjusting elements in the embodiments of figures 1 and 2 for example for securely holding and retaining a movable closure plate. Because secure holding and retaining of the closure plates would also be desirable in the system of WO’867, motivation to employ the plate structure shown by Keller as the plates of WO’867 would have been a modification obvious t6o one of ordinary skill in the art at the time the invention was filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 4848604, US 2010/0314421, showing further examples of prior art sliding closure structures and US 2021/0268581 (the publication of the instant application) are also cited.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk